 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     MARVIN AVINGER,                            )    Case No. EDCV 18-02266-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     ANDREW M. SAUL,                            )
15   Commissioner of Social Security,           )
                                                )
16                              Defendant.      )
                                                )
17

18         In accordance with the Memorandum Opinion and Order Reversing Decision of the
19   Commissioner of Social Security filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
21   REVERSED and this case REMANDED for further proceedings in accordance with the
22   Memorandum Opinion and Order and with law.
23

24   DATED: December 17, 2019                              /s/ John E. McDermott
                                                          JOHN E. MCDERMOTT
25                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28
